UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6500


JEROME ANTHONY MORRIS,

                    Petitioner - Appellant,

             v.

BART MASTERS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:15-cv-04912)


Submitted: August 16, 2017                                        Decided: August 31, 2017


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Anthony Morris, Appellant Pro Se. Meredith George Thomas, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Anthony Morris, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Morris v. Masters, No. 1:15-cv-04912 (S.D. W. Va.

Mar. 30, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2